PER CURIAM.
Peter Beggio seeks a belated appeal of a June 2001 order of the circuit court denying his motion for postconviction relief. We deny the petition, concluding that it is untimely under Florida Rule of Appellate Procedure 9.141(c)(4)(A). Moreover, even if the present petition is deemed to relate back to the prior pro se petition that was timely filed but was dismissed for failure to comply with an order of the court, we find that the matters alleged in the petition fail to set forth a basis for the granting of a belated appeal. While petitioner’s prior counsel may have given him a candid assessment of the likelihood of a successful appeal of the denial of his postconviction motion, petitioner has failed to show that his counsel improperly discouraged him from filing an appeal.
PETITION FOR BELATED APPEAL DENIED.
KAHN, VAN NORTWICK and POLSTON, JJ., concur.